Amy White-Thomas v. Sonance Waco Operating Company, Inc. aka KBRQ-FM















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-079-CV

     AMY WHITE-THOMAS,
                                                                              Appellant
     v.

     SONANCE WACO OPERATING
     COMPANY, INC., FORMERLY
     D/B/A KBRQ-FM AND GULFSTAR
     COMMUNICATIONS WACO LICENSEE,
     INC., D/B/A KBRQ-FM,
                                                                              Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 97-306-3
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On August 30, 1999, Appellant Amy White-Thomas and Appellees Sonance Waco Operating
Company and Gulfstar Communications Waco Licensee filed a joint motion to dismiss this appeal. 
In relevant portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
 
            (1) in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
 
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no other party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a).
      The joint motion was signed by the parties’ attorneys.  In the motion, the parties state that
they have reached an agreement that ends the controversy and makes the appeal unnecessary.  
Accordingly, this cause is dismissed with costs to be taxed against the party incurring them.
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed September 15, 1999
Do not publish